Case 2:20-cv-01757-JMA-ARL Document 18 Filed 07/23/21 Page 1 of 3 PageID #: 77




UNITED STATES DISTRICT COURT                                                  For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
PHILLIP MCCLOUD, 201901020,

                                   Plaintiff,
                                                                              ORDER
                 -against-                                                    20-CV-1757(JMA)(ARL)
                                                                                 FILED
NASSAU COUNTY SHERIFF’S DEPARTMENT,                                              CLERK
Division of Corrections, et al.,                                        3:07 pm, Jul 23, 2021
                                    Defendants.                           U.S. DISTRICT COURT
--------------------------------------------------------------------XEASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                     LONG ISLAND OFFICE

        By Order to Show Cause dated June 1, 2021 (the “Order”), the Court directed pro se

plaintiff Phillip McCloud (“plaintiff”) to update his address of record in this case by June 30, 2021

after the Court received returned mail marked “return to sender” and “discharged.” See Docket

Entries 15-16. The Order cautioned plaintiff that a failure to do so would lead to the dismissal of

his complaint without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. See Docket Entry 16. To date, plaintiff has not updated his address with the Court,

nor has he otherwise communicated with the Court. In addition, the Court has received a letter

from Correction Officer Peletier at the Nassau County Correctional Center wherein he reports that

plaintiff was discharged and has not been in custody since April 19, 2021. See Docket Entry 17.

        “[T]he duty to inform the Court and defendants of any change of address is ‘an obligation

that rests with all pro se plaintiffs.’” Phair v. Suffolk Cnty. Corr. Fac., No. 19-CV-3302, 2020

WL 3489495, *1 (E.D.N.Y. June 26, 2020) (quoting Alomar v. Recard, No. 07-CV-5654, 2010

WL 451047, at *2 (S.D.N.Y. Feb. 9, 2010) (citation omitted); see also Terry v. City of New York,

No. 20-CV-0081, 2020 WL 5913409 (S.D.N.Y. Oct. 6, 2020) (citing plaintiff’s “duty to . . . inform

this Court’s Pro Se Office of any change of address” in dismissing complaint for failure to

prosecute) (internal citation and quotation marks omitted); Simmons v. Ramirez, 17-CV- 00313,
Case 2:20-cv-01757-JMA-ARL Document 18 Filed 07/23/21 Page 2 of 3 PageID #: 78




2019 WL 3454484, *2 (S.D.N.Y. July 31, 2019) (“[I]t is Plaintiff’s responsibility to inform the

Court if his address has changed.”).

        As is readily apparent, this case cannot proceed unless the Court and defense counsel are

able to contact plaintiff. Tomassi v. Suffolk Cnty., No. 19-CV-2537, 2020 WL 5633069, *2

(E.D.N.Y. Sept. 21, 2020) (dismissing complaint where pro se plaintiff did not update his address

with the Court and did not respond to defendant’s letter); Pagan v. Westchester Cnty., 12-CV-

7669, 2014 WL4953583, at *5 (S.D.N.Y. Oct. 1, 2014 (“Absent valid contact information, the

Court cannot apprise the plaintiffs of their obligations in or the status of their case, and the litigation

cannot proceed without their participation.”). If a pro se litigant fails to keep the Court apprised

of his or her current mailing address, “the Court may dismiss the action under Rule 4l(b) [of the

Federal Rules of Civil Procedure], for failure to prosecute.” Mercedes v. New York D.O.C., 12-

CV-2293, 2013 WL6153208, at *2 (S.D.N.Y. Nov. 21, 2013); Simmons, 2019 WL 3454484, *3.

        Accordingly, the complaint is dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute.          Perez v. McCann, 17-CV-6051, 2019 WL

2004762, *1 (E.D.N.Y May 7, 2019) (“courts have routinely found that it is the plaintiff’s

responsibility to keep the Court informed of his current address, and failure to do so may justify

dismissal for failure to prosecute.”) (internal quotation marks and citation omitted). The Clerk of

the Court is directed to enter judgment and to make this case closed.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for the

purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).              The

Clerk of the Court is directed to mail a copy of this order to the plaintiff at his last known address


                                                    2
Case 2:20-cv-01757-JMA-ARL Document 18 Filed 07/23/21 Page 3 of 3 PageID #: 79




and to file proof of such service with the Court. Although it is unlikely that plaintiff will receive

the Court’s mailing, it will also be posted on the Court’s Electronic Case Filing (ECF) system and

plaintiff may view it there.

SO ORDERED.                                                __/s/ (JMA) ___________________
                                                           JOAN M. AZRACK
Dated: July 23, 2021                                       UNITED STATES DISTRICT JUDGE
       Central Islip, New York




                                                 3
